                         Case 3:14-cv-02346-JCS Document 438 Filed 07/15/19 Page 1 of 2



                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

              10
                                                UNITED STATES DISTRICT COURT
              11                               NORTHERN DISTRICT OF CALIFORNIA
                                                   SAN FRANCISCO DIVISION
              12

              13                                              Case No. 3:14-cv-02346-JCS
                       DAVID WIT et al.,                      Related Case No. 3:14-cv-05337-JCS
              14
                                           Plaintiffs,        [PROPOSED] ORDER GRANTING
              15                                              DEFENDANT UNITED BEHAVIORAL
                             v.                               HEALTH’S ADMINISTRATIVE MOTION
              16                                              TO FILE UNDER SEAL PORTIONS OF
                       UNITED BEHAVIORAL HEALTH,              UBH’S REPLY IN SUPPORT OF MOTION
              17                                              FOR CLASS DECERTIFICATION
                                           Defendant.
              18                                              Honorable Joseph C. Spero
              19

              20

              21
                       GARY ALEXANDER et al.,
              22
                                           Plaintiffs,
              23
                             v.
              24
                       UNITED BEHAVIORAL HEALTH,
              25                     Defendant.
              26

              27

              28
  C ROWELL                                                              [PROPOSED] ORDER GRANTING DEFENDANT’S
& M ORING LLP
ATTORNEYS AT LAW
                                                                                               ADMIN. MOT. TO SEAL
                                                                      CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
                         Case 3:14-cv-02346-JCS Document 438 Filed 07/15/19 Page 2 of 2



                   1                                        [PROPOSED] ORDER
                   2          Before the Court is Defendant United Behavioral Health’s Administrative Motion to File
                   3   Under Seal Portions of UBH’s Reply in Support of Motion for Class Decertification, and the
                   4   Declaration of April N. Ross in support of the motion to seal. Having reviewed UBH’s
                   5   submissions,
                   6          IT IS HEREBY ORDERED that UBH’s motion is GRANTED.
                   7          IT IS HEREBY FURTHER ORDERED that the following portions of UBH’s Reply in
                   8   Support of Motion for Class Decertification shall be filed under seal:
                   9
                       UBH’ Reply in Support of Motion for Class                  Page 4, footnote 3; and
              10       Decertification                                            Page 6, footnote 7.
              11

              12              IT IS SO ORDERED
              13

              14
                              July 15, 2019
                       DATED:________________________
              15
                                                                      The Honorable Joseph C. Spero
              16                                                      United States Magistrate Judge

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL                                                                          [PROPOSED] ORDER GRANTING DEFENDANT’S
& M ORING LLP
ATTORNEYS AT LAW
                                                                      -1-                                 ADMIN. MOT. TO SEAL
                                                                                   CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
